Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse (see Applicant’s reply filed on June 29, 2021).  Accordingly, claims 1-6 have been cancelled.

Reasons for Allowance
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 7, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: forming a mask above the semiconductor wafer, the mask comprising a water-soluble matrix based on a solid component and water, and the mask comprising a p-block metal compound, an s-block metal compound, or a transition metal compound dissolved throughout the water-soluble matrix, in the context of the instant claim.  The closest cited prior art of Li et.al. (US9,793,132) discloses forming a mask above a semiconductor wafer, the mask 
Regarding claims 8-15, they are dependent from claim 7.
Regarding claim 16, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: forming a mask above the semiconductor wafer, the mask comprising a water-soluble matrix based on a solid component and water, and the mask comprising a p-block metal compound, an s-block metal compound, or a transition metal compound dissolved throughout the water-soluble matrix, in the context of the instant claim.  The closest cited prior art of Li et.al. (US9,793,132) discloses forming a mask above a semiconductor wafer, the mask comprising a water-soluble matrix based on a solid component and water, and the mask comprising a plurality of metal-containing particles dispersed throughout the water-soluble matrix. 
Regarding claims 17-20, they are dependent from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lei et al. (9,177,864) discloses using a hybrid mask composed of a first water soluble film layer and a second water-soluble layer for wafer dicing using laser scribing and plasma etch.  Lei et al. (8,980,726) discloses using a water-soluble polymer layer of sufficient thickness to survive the subsequent plasma etch process for wafer dicing.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713